[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter claims damages for injuries sustained by the plaintiff while a passenger on defendants bus. The plaintiff offered evidence that on May 19, 1997 she was on a bus in New Haven when the bus driver brought the vehicle to a sudden stop when it was cut off by an unidentified vehicle. As a result, she sustained injuries to her left knee and left wrist and thereafter required treatment at St. Raphael's Hospital and Dr. Eric katz.
The plaintiff's complaint is comprised of three counts, with judgment having already been entered in favor of the defendant following trial on the basis that there was no evidence offered by the plaintiff in support of the allegations contained therein.
There remains for determination the claims of the plaintiff set out in the third count which are based upon the assertion that since the defendant bus company did not carry any liability CT Page 4734 insurance for injuries sustained by passengers lawfully riding the bus for personal transport the defendant is entitled to benefits under the provisions of 38a-371 C.G.S. This statute requires the owner of a private passenger motor vehicle to keep and maintain security with respect to accidents, either by way of a policy of insurance or in the alternative by filing a certificate of self-insurance.
No evidence was offered by the plaintiff nor any authority cited which would suggest to the court that a common carrier such as the bus being operated by the defendant was intended to be encompassed within the scope of the statute as a private passenger automobile.
Judgment may enter for the defendant.
BY THE COURT,
  George W. Ripley, II Judge Trial Referee